UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6117


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMES SIMS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:02-cr-00248-GRA-13)


Submitted:    April 16, 2009                 Decided:   April 27, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Sims, Appellant Pro Se. Elizabeth Jean Howard, Assistant
United   States  Attorney,  Greenville, South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Sims appeals the district court’s order denying

his motion for a reduction of sentence pursuant to 18 U.S.C.

§ 3582(c)   (2006).      We   have    reviewed    the   record   and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.           United States v. Sims, No. 7:02-cr-

00248-GRA-13   (D.S.C.    Jan.   5,    2009). *    We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




     *
         We consider Sims’ notice of appeal to have been timely
filed.    See Houston v. Lack, 487 U.S. 266, 276 (1988).



                                       2